In this case motion for new trial was overruled by the court below on May 31, 1913; the petition in error and case-made were filed in this court on January 13, 1914, so that more than six months had expired between the date of the final order sought to be reviewed and the filing of the petition in error. It has been repeatedly held that after the expiration of the time allowed by law for perfecting the appeal, this court is without jurisdiction to entertain the same. See Tishomingo Elec. Co. v.Harris, 28 Okla. 10, 113 P. 713; Fairbanks-Morse   Co. v.Thurmond et al., 31 Okla. 612, 122 P. 167; Healy v. Davis,32 Okla. 296, 122 P. 157; State Savings Bank, etc., v. Bedden etal., 38 Okla. 444, 134 P. 20. *Page 455 
The plaintiff in error contends that section 5255, Rev. Laws 1910, which provides that appeals must be brought within one year, controls in this case. It is true that the Revised Laws took effect on the 16th day of May, 1913, as contended by plaintiff in error, but section 2 of the adopting act expressly provides that the adoption of the Revised Laws of 1910 shall not be construed to repeal any act of the Legislature enacted subsequent to the adjournment of the extraordinary session of the Legislature which convened in January, 1910. Sess. Laws 1910-11, c. 18, places the six months' limitation, by which we must be governed.
The appeal is therefore dismissed.
All the Justices concur.